Exhibit 10.7

 


 


 

(19) [EUROPEAN PATENT OFFICE LOGO]
[BAR CODE]
 
(11)                EP 1 681 057 B1

 
 
 
 
 
 
 
 
 
 
(12)                                      EUROPEAN PATENT SPECIFICATION
 
(45) Date of publication and mention
(51) Int Cl.:
 
of the grant of the patent:
A61K 31/485 (2006.01)
A61P 25/30 (2006.01)
13.08.2008 Bulletin 2008/33
A61P 3/04 (2006.01)
 

 
(21) Application number: 06396001.7
 
(22) Date of filing: 10.01.2006
 
 
(54) Use of naloxone for treating eating disorders

 
Verwendung von Naloxon zur Behandlung von Essstörungen
 
Utilisation de Naloxone pour traiter les troubles alimentaires
 
 

--------------------------------------------------------------------------------

(84) Designated Contracting States:
AT BE BG CH CY CZ DE DK EE ES FI FR GB GR HU IE IS IT LI LT LU LV MC NL PL PT RO
SE SI SK TR
 
(30) Priority: 10.01.2005 US 31534
 
(43) Date of publication of application: 19.07.2006 Bulletin 2006/29
 
(73) Proprietor: Sinclair, John D. 02550 Evitskog (FI)
 
(72) Inventor: Sinclair, John D. 02550 Evitskog (FI)
 
(74) Representative: Hovi, Simo Pekka Tapani et al Seppo Laine Oy,
Itämerenkatu 3 B
00180 Helsinki (FI)
 
(56) References cited:
EP-A- 0 790 058                                  US-B1- 6 569 449
 
· FICHTER M M: "DIE MEDIKAMENTOESE BEHANDLUNG VON ANOREXIA UND BULIMIA
NERVOSAEINEUEBERSICHTMEDICATIONFOR ANOREXIAAND BULIMIANERVOSA:A REVIEW"
NERVENARZT, SPRINGER VERLAG, BERLIN, DE, vol.64, no.1, 1993, pages21-35,
XP008016116 ISSN: 0028-2804
 
· DREWNOWSKI A ET AL: "Naloxone, an opiate blocker, reduces the consumption of
sweet high-fat foods in obese and lean female binge eaters" AMERICAN JOURNAL OF
CLINICAL NUTRITION 1995 UNITED STATES, vol. 61, no. 6, 1995, pages 1206-1212,
XP002376723 ISSN: 0002-9165
 
· "Drug treatment for binge-eating disorders" JOURNAL OF THE AMERICAN DIETETIC
ASSOCIATION 1995 UNITED STATES, vol. 95, no. 11, 1995, page 1329, XP002376724
ISSN: 0002-8223
 

--------------------------------------------------------------------------------

 
Note: Within nine months of the publication of the mention of the grant of the
European patent in the European Patent Bulletin, any person may give notice to
the European Patent Office of opposition to that patent, in accordance with the
Implementing Regulations. Notice of opposition shall not be deemed to have been
filed until the opposition fee has been paid. (Art. 99(1) European Patent
Convention).

 
 
2

--------------------------------------------------------------------------------


EP 1 681 057 B1
 
 
Description
 
Background of the Invention
 
Field of the Invention
 
[0001] The present invention relates to the treatment of eating disorders. In
particular, the invention relates to the use of naloxone in methods of eating
disorder ther­apy.
 
Description of Related Art
 
[0002] Various eating disorders, including binge eat­ing, bulimia, and
stimulus-induced over-eating, develop because the behaviors are reinforced by
the opioidergic system so often and so well that the person no longer can
control the behavior. Thus eating disorders resemble opiate addiction and
alcoholism. Eating disorders can-not, however, be treated effectively by
continual daily ad-ministration of opiate antagonists because normal healthy
eating behavior is also reinforced by the opioi­dergic system. Instead, a
selective extinction method is needed that weakens the eating disorder while
strength­ening healthy eating. Extinction sessions in which the eating disorder
responses are emitted while an opiate antagonist blocks reinforcement must be
interspersed with learning sessions in which healthy eating responses are made
while free of antagonist. In between extinction and learning sessions there must
be a wash-out period in which the antagonist is allowed to be eliminated from
the body, and during which neither problem eating nor healthy eating should
occur. Consequently, preparations with long-lasting antagonists such as
naltrexone and nalmefene with wash-out periods of a day or more are not
suitable, but naloxone with a half life of only about an hour is excellent.
Naloxone cannot be taken orally. In-stead it is administered transdermally or by
nasal inha­lation. This provides additional advantages with eating disorders:
the purging with bulimia does not affect the dosage; the gastrointestinal tract
is not further disturbed by the antagonist administration; and altering eating
re­sponses does not affect taking the medication.
 
[0003] Opioid antagonists have been patented for in­ducing anorexia (Smith, US
Patent 4,217,353, 1980; US Patent 4,477,457, 1984), and they also have been
pat­ented for treating anorexia (Huebner, US Patent 4,546,103, 1985). Both
results are valid. The antagonists can also reduce binge eating and also the
purging asso­ciated with bulimia, but normal eating, too. Narrowly lim­ited
experiments have found evidence for each of these effects. When put into long
term practice, however, the different effects counteract each other and cause
com­plications. For example, as Smith pointed out, the only clinical trial using
naloxone for anorexia was inconclusive because they coupled the treatment with
giving a hyper-caloric diet (Moore et al., 1981).
 
[0004] Unfortunately, the methods used and previously proposed for the treatment
of eating disorders are un­able to separate these various actions. Consequently,
the antagonists have produced mixed clinical results, have not received FDA or
equivalent European approval
 
 
5 for use with eating disorders, and currently are not being used clinically for
such purposes.

 
[0005] In contrast, in the field of alcoholism and drug addiction treatment, I
proposed a method in which the antagonists specifically remove the addictive
behavior
 
 
10 (Sinclair, US Patent 4,882,335, Nov. 21, 1989; US Patent 5,587,381, Dec. 24,
1996; EP Patent 0 346 830 B1, May 11, 1995). Our double-blind placebo-controlled
clinical trial has shown naltrexone is effective when used in ac-cord with this
method but not when used otherwise

 
 
15 (Heinälä et al., 2001). Similar results have been obtained in nearly all
trials (Sinclair, 2001). Naltrexone has been approved by the FDA for use in
alcoholism treatment in 1995 and in Finland in 1996. Going one step further, I
improved the method into a procedure of "selective ex-

 
 
20 tinction" that not only removes alcoholism and drug ad-diction but also
enhances other competing behaviors (Sinclair, US Patent 5,587,381, 1996;
Sinclair et al., 1994; Sinclair, 2001). Especially in Finland where nal­trexone
is widely used in this selective manner, it has

 
 
25 become a major factor in the treatment of alcoholism. [0006] Extinguished
responses can be relearned; in-deed they are relearned more readily than they
were learned the first time. Subjects can be advised after a given period of
treatment to refrain henceforth from mak-

 
 
30 ing the extinguished response ever again in order to avoid relearning, but
they cannot avoid all responses reinforced through the opioidergic system. One
solution, used in alcoholism treatment, is to continue taking antagonist
in-definitely whenever there is a risk of drinking, or in this

 
 
35 case of making the eating disorder response again. Al­ternatively, selective
extinction can be used to "trim" of-fending responses that are beginning to
arise again be-fore they become harmfully strong. Like finger-nails, the growth
of responses is a useful natural process but can

 
 
40 become harmful when left uncontrolled. Thus individuals with a predilection
for developing overly-strong respons­es might periodically review their current
activities and then trim those responses that were beginning to get too strong
-- as casually and almost as easily as we trim our nails.

 
 
45
[0007] Perhaps the greatest technological quest in this field since the
discovery of the opioid antagonists has been for preparations that would cause
the antagonists to remain in the body for longer periods of time. Naltrex-

 
 
50 one and nalmefene have been preferred over naloxone not only because they can
be taken orally but also be-cause of their much longer half-lives. Various
slow-re­lease methods for naltrexone and nalmefene have been developed over the
passed two decades to provide

 
 
55 weeks or months of constant blockade. Alkermes Inc. has recently received FDA
approval for Vivitrol, a long-acting, injectable formulation of naltrexone.

 
3

--------------------------------------------------------------------------------


EP 1 681 057 B1

 
Summary of the Invention
 
[0008] The present invention relates to a new and al­ternative way of treating
eating disorders based on the use of naloxone.
 
[0009] The above explained quest, utilizing antago­nists having a prolonged
action and activity in the body, is consistent with the previously proposed
methods for treating bulimia and binge eating with opioid antagonists. Their
imagined mechanisms of action would work best if the antagonists were always
present, thus eliminating supposed problems of patient compliance.
 
[0010] The present invention, however, contemplates alternating periods when an
opioid antagonist blocks the opioid system (during which the eating disorder
behav­iors are emitted) with periods when the patient’s body is free of
antagonist (during which normal healthy eating behaviors are made).
 
[0011] The present invention is, therefore based on the use of naloxone for the
preparation of pharmaceutical compositions for methods of treating eating
disorders in mammals, including human beings.
 
[0012] The method of treatment preferred comprises "selective extinction". We
have used a similar "selective extinction" procedure extensively in treating
alcoholism (Sinclair, 2001). (Incidentally, there has been little prob­lem here
with compliance. Alcoholics have difficulty com­plying if you tell them to
refrain from drinking. They do not have a problem, however, with obeying the
instruction to take a pill always before drinking.)
 
[0013] With alcoholics, we include a wash-out period of about 48 hours for
removal of the naltrexone. During this time the patients should not drink
alcohol and they also should not engage in the alternative
opioidergically­reinforced behaviors that we wish to strengthen. This is not a
problem with alcoholism or drug addiction.
 
[0014] In the case of eating disorders, such long wash-out periods are not
possible. For example, when treating bulimia, the behavior we wish to extinguish
is eating foods that trigger bulimia. The alternative behavior we wish to
strengthen is eating foods that do not trigger bulimia. Ob­viously patients
cannot be expected to avoid both activ­ities, that is, to refrain from all
eating, for a 48 hour wash-out period. Nalmefene is removed even more slowly.
 
[0015] Naloxone, however, has a half-life of only 30 to 80 minutes in humans. A
patient given naloxone on one day would be free of it the following day.
 
[0016] The present invention contemplates the use of the opiate antagonist
naloxone for the preparation of a pharmaceutical composition for the treatment
of eating disorders. In particular the present invention provides for the use of
naloxone (or a similar opiate antagonist having a half-life of less than about 2
hours, preferably less than 90 minutes).
 
[0017] In particular, the present invention contem­plates the use of naloxone in
the formulation of a phar­maceutical composition used in a method based on
se­lective extinction.
 
[0018] Particularly preferred compositions are those which are suitable for
transdermal or nasal administration appropriate in a therapeutic method,
utilizing the ability of opiate antagonist to block positive reinforcement from
 
 
5 stimuli produced by highly-palatable foods, from purging, and from anorexic
behavior in order to extinguish bulimia and other eating disorders while
simultaneously strengthening normal healthy eating behaviors and the consumption
of foods conducive to health.

 
 
10 [0019] The subject suffering from one of these overly-strong eating disorder
responses makes the response repeatedly, in the presence of stimuli similar to
those to which the response had been learned, while active quan­tities of
naloxone are in his or her brain, thus eventually

 
 
15 extinguishing the response and removing the desire to make the response.
These extinction sessions are sep­arated by "learning periods" when the subject
is free of antagonist and can make other responses but not the problem response,
in order to restore the strength of com-

 
 
20 peting responses. Thus the problem response is selec­tively extinguished.

 
[0020] Considerable advantages are obtained with the present invention.
 
[0021] The lifetime prevalence of bulimia is 2.8 % for
 
 
25 women, and 5.7 % of women will show bulimia-like syn­dromes (Kendler et al.,
1992). The disorder was strongly influence by genetics, with a heritability
coefficient of 55 %. Comorbidity was reported between bulimia and ano­rexia
nervosa, alcoholism, panic disorder, generalized anxiety disorder, phobia, and
major depression.

 
30  [0022] In most cases the subject will suffer from sev­eral related problem
responses: e.g., overly-strong eat­ing responses for a dozen specific highly
palatable food items. Each will be extinguished separately. Further-
 
 
35 more, prior to extinguishing a particular response, the subject will not be
allowed to make that response for at least a week. The resulting increased
motivation to make the response after being deprived of the opportunity
("deprivation effect") will assure that the subject makes

 
 
40 that response at the beginning of extinction and will in-crease the
effectiveness of extinction.

 
[0023] Depending upon the severity and nature of the problem responses,
provisions are made for using the method within a treatment center, as an
out-patient treatment, and as a combination of the two.
 
45
 
Brief Description of the Drawings
 
[0024]
50
Figure 1a shows selective extinction (interspersing periods when alcohol was
drunk daily following naloxone injection with periods when saccharin was drunk
with no injection) strongly reduced alcohol
55          drinking, while
 
Figure 1b depicts increasing saccharin drinking in the same animals relative to
intakes by control ani­mals injected with saline. Each data point is the mean
 
4

--------------------------------------------------------------------------------






 
5                           EP 1 681 057
B1                                               6
 
of 1 to 4 days. The extremely low doses used from week 4 on have not previously
been found to be ef­fective. * p<0.05 relative to saline controls.
 
Description of Preferred Embodiments
 
[0025] The present invention involves taking the se­lective extinction method
for separating the actions of opioid antagonists on different behaviors and
contem­plates applying it to the treatment of eating disorders. Because the
opioid antagonists conventionally used in treating alcoholism are not suitable
for treating eating disorders, the present invention employs naloxone (or salts
thereof) for use in preparations that can be taken either transdermally or by
nasal inhalation in a manner suitable for selectively extinguishing eating
disorders while reinforcing healthy eating behaviors. In addition, several
innovations are proposed to optimize the method to the eating disorder field and
which then differentiate the method from all previously proposed treatments.
 
[0026] The key for how to separate the actions of the antagonists comes from an
understanding of how the antagonists act in the nervous system to produce
bene­fits.
 
[0027] There are two basic processes through which long-term change is made in
the organization of the nerv­ous system as a result of experience: one causes
learn­ing by strengthening synapses; the other causes habit­uation and
extinction by weakening synapses (see Sin­clair, 1981). Experimental results
also show that the two occur under different circumstances and follow different
rules. Thus, extinction is not simply learning to do some-thing else but rather
a separate phenomenon. It also is distinct from forgetting; it is an active
process for remov­ing unsuccessful responses and requires the emission of the
response in the absence reinforcement.
 
[0028] Our preclinical experimental results had shown that alcohol drinking is a
learned behavior (Sinclair, 1974), and that opioid antagonists suppress alcohol
drinking by mechanism of extinction (Sinclair, U.S. Patent 4,882,335, Nov. 21,
1989; Sinclair, 1990). Extinction weakens only those responses that are made
while re­inforcement is blocked. There the method I proposed for treating
alcoholism had the antagonist being adminis­tered just before the alcoholic
drank alcohol.
 
[0029] Others in the field, however, believed that opioid antagonists block the
craving for alcohol caused by an imbalance, either a deficiency in opioid
receptor activity (Tractenberg and Blum, 1987; Volpicelli et al., 1990) or
having too much opioid receptor activity (Reid and Hub-bell, 1922). According to
these theories, the antagonists would be effective if given during abstinence;
they would block craving and the onset of drinking.
 
[0030] Our preclinical experiments had shown that giv­ing opioid antagonists
during abstinence not only failed to reduce subsequent drinking, but actually
tended to in-crease subsequent drinking above control levels (Sinclair et al.,
2003). The same result was found in our dual clinical trial (Heinola et al.,
2001). Naltrexone was effective when paired with alcohol drinking, but
naltrexone tended to be worse than placebo when given during abstinence. Similar
results can be seen in the other clinical trials (Sin-
 
 
5 clair, 2001). The latest published count had 41 clinical trials that obtained
significant results from using opioid antagonists in a manner allowing
extinction; 37 trials us­ing the antagonists in ways precluding extinction,
how-ever, got negative results; only 4 trials had results con-

 
 
10 trary to this conclusion (Fantozzi and Sinclair, 2004). [0031] The mechanism
causing the increase in alcohol drinking when antagonists are administered only
during abstinence can be used to improve the efficacy of treat­ment. It can
increase the strength of behaviors other than

 
 
15 alcohol drinking, of behaviors that can compete with drinking and help fill
the vacuum as drinking is extin­guished. At the same time other behaviors that
are rein-forced by endorphins are protected from extinction. One problem noted
in some of the clinical alcohol trials is a

 
 
20 reduction in the patients’ interest in sweets or carbohy­drates, or in sex
(Bohn et al. 1994; Balldin et al., 1997). This is probably caused by these
behaviors being made while on naltrexone and thus, along with alcohol drinking,
being partially extinguished. Naltrexone given to humans

 
 
25 reduces their preference for saccharin (Arbisi et al., 1999) [0032] The first
step in our clinical use of selective ex­tinction in alcoholism treatment is to
have patients make a list of behaviors they find pleasurable. The clinician
identifies the behaviors on the list that are probably re-

 
 
30 inforced by the opioidergic system and advises the pa­tient to avoid engaging
in these activities on the days when taking naltrexone and drinking. In the
beginning of treatment, this is essentially every day.

 
[0033] After the treatment has reduced craving for al-
 
 
35 cohol, usually during the first month, the patient is advised to have a
weekend, starting with Friday evening, with no naltrexone and drinking. Friday
night and Saturday con­stitute a wash-out period for naltrexone to be removed
from the body. On Sunday afternoon, the patient chooses

 
 
40 some of the opioidergically-reinforced behaviors: eating a highly palatable
meal, jogging, having sex, cuddling, cards, etc. As expected, patients usually
report that the activities at this time are unusually enjoyable.

 
[0034] The patients can return to naltrexone and drink-
 
 
45 ing on Monday. They are advised, however, to try the next week to have a
longer period without naltrexone and drinking but with the alternative
behaviors. A three-year follow-up showed that complying patients reported a
maximum of 1.5 ± 0.4 (SEM) days per week (Sinclair et

 
50 al., 2000).
 
[0035] The example included here is a prior preclinical experiment in which the
alternative opioidergically-reinforced behavior was saccharin drinking. Alcohol
experienced rats had continual access to food and water. Alcohol solution was
available for only an hour a day for 2 to 4 days. On the next day or two,
saccharin solution instead was available. Naloxone (or saline for the control
group) was injected prior to the alcohol session. During
 
5

--------------------------------------------------------------------------------






 
7                           EP 1 681 057
B1                                               8
 
the first three weeks when the naloxone doses were in the range previously found
to be effective, the alcohol drinking was practically abolished. Saccharin
drinking in the same animals was significantly increased.
 
[0036] The opioidergic system reinforces responses, not only when activated by
an opiate or alcohol, but also when certain types of stimuli are experienced.
The stimuli cause a release of opioids in the brain, reinforcing the responses
that produced these stimuli. Consequently, opioid antagonists have been shown in
clinical trials to be effective in treating compulsive gambling (Kim, US Patent
5,780,479, 1998; Kim et al., 2001).
 
[0037] Opioidergic reinforcement is well documented for food-related stimuli. On
the basis of a large body of data, Cooper and Kirkham (1990, p. 91) concluded
that "ingested items provide stimuli which lead to the release of endogenous
opioidergic peptides in the central nerv­ous system". The system does not appear
to be involved in the reinforcement from eventually obtaining calories, but
rather with that from the pleasant stimulation. For example, opiate antagonists
reduce sham feeding of su­crose, and they suppress the eating of
chocolate-coated cookies by rats, but not the intake of normal rat chow.
Similarly in humans, the antagonist nalmefene suppress-es intake of highly
palatable foods but not that of less pleasant tasting ones. Another general
finding is that an­tagonists suppress food consumption (and alcohol drink­ing)
only in the later parts of the first session or later parts of the first eating
binge but not at the beginning.
 
[0038] Other workers in the field interpret these results differently than I do.
They suggest that "endogenous opi­oids play a central role in the modulation of
appetite" (Jonas, 1990). The opioids released by food-related stim­uli block
satiety effects and make food stimuli continue to be pleasant even after caloric
needs have been satis­fied; thus the opioid release "contributes to the
mainte­nance of ingestional behavior" (Cooper and Kirkham, 1990) and is
"involved with processes associated with continuance of eating rather than
starting to eat" (Wild and Reid, 1990). In some people the opioid release is too
large or too long, and thus they do not stop eating (or alcohol drinking)
normally but rather have "out of control" binges. An opiate antagonist blocks
this opioid action; therefore, so long as the antagonist is present the
dura­tion of a binge is shortened. Similarly with alcohol drink­ing,
"antagonists at opioceptors [sic] would reduce the propensity to continue to
drink once drinking has begun" (Hubbell and Reid, 1990). Another interpretation
was made by Huebner (US Patent 4,546,103, 1985). He saw endorphins providing
satisfaction and pleasure from purging for bulimic patients and from anorexic
behavior. Blocking the opioid system with endorphins would re-move the reason
for patients making the behaviors, and thus help them to stop.
 
[0039] Both of these interpretations are best served by continual opioid
blockade. If endorphins cause normal eating to expand to a binge, then continual
blockade would continually prevent binges. Or if endorphins provide the pleasure
from purging, continual naltrexone would suppress purging at all times.
Therefore others have not proposed using only short periods of blockade
interspersed with periods when the opioid system was
5 functional, as is done with the present invention.
 
[0040] I see the results not as immediate effects of the opioids and the
antagonists on appetite or satiety, but rather as aftereffects produced by
learning and extinc­tion. When a highly palatable food is consumed, opioids
 
 
10 are released and as a result, after consolidation, the re­sponse is stronger.
In some people the responses are reinforced so often and so well that they
become ex­tremely strong and cannot be controlled properly. When the response is
emitted while an opiate antagonist blocks

 
 
15 the reinforcement, the response is weakened. The effect can be seen even
during the first session, not at the very beginning but reducing intake in the
latter portions and thus terminating a binge earlier. The antagonists can
re-duce purging if the behavior is emitted while reinforce-

 
20 ment is blocked because of extinction.
 
[0041] Opiate antagonists have been tested for eating disorders but the methods
used were ones that would be appropriate if the antagonists worked by directly
increas­ing satiety or reducing appetite. In particular, the subjects
 
 
25 were kept continually on the antagonists in order to pre-vent all eating from
getting out of control and turning into a binge. For example, Alger et al.
(1990) gave patients suffering from binge eating initially 50 mg of the longer
lasting antagonist, naltrexone, once daily, then twice dai-

 
 
30 ly, and if that did not work, 3 times daily, apparently for the purpose of
making sure the patient was never free of naltrexone. Although some patients
seemed to benefit, over all the naltrexone treatment was not significantly
better than placebo. Similarly, although some uncon-

 
 
35 trolled studies found benefits from naltrexone in the treat­ment of bulimia,
the one placebo-controlled study did not (Jonas, 1990). A recent review of
pharmacological treat­ments for binge eating does not include opioid
antago­nists among the medicines for which there is clinical sup-

 
40 port (Carter et al., 2003).
 
[0042] According to the extinction hypothesis, keeping a person continually on
the antagonist is not optimal for treating eating disorders. In the case of
binge eating, it weakens not only the binge-eating response but also all
 
 
45 other emitted responses reinforced through the opioider­gic system. This
makes the procedure less effective be-cause the probability of binge-eating is
determined not by its absolute strength but rather by its strength relative to
all competing responses. Of particular importance, eat-

 
50 ing in a healthy manner is also extinguished.
 
[0043] As discussed above, the present invention instead employs the "selective
extinction" procedure (Sinclair, US Patent 5,587,381, 1996) which has the person
take an antagonist only before making the problem re
55 sponse but free of the antagonist at times when the problem response is not
made. Thus extinction sessions, when mainly the problem response is weakened,
are interspersed with "learning periods" when other competing
 
6

--------------------------------------------------------------------------------






 
9                           EP 1 681 057
B1                                               10
 
response including healthy eating responses can regain their strength. In the
treatment of bulimia, only binge-eating of specific highly palatable food is
weakened, but other competing responses are not.
 
[0044] Experimental support comes from my studies with alcohol drinking: keeping
rats continually on an an­tagonist (large doses of naltrexone or nalmefene in
the food) significantly lowered alcohol drinking but did not reduce it as
completely as selective extinction produced by 1 hour sessions daily when
alcohol and the short-acting antagonist, naloxone, were present, as shown in the
example here.
 
[0045] Support may also be seen in the fact that the only blind,
placebo-controlled experiment with humans to obtain significant results
involving binge eating and opioid antagonists was an acute study in which
naloxone significantly reduced the size of an eating binge (Atkin-son, 1982).
 
[0046] There are two other advantages of selective ex­tinction. First, the
continual presence of an antagonist produces up-regulation of opioid receptors
(Unterwald and Zukin, 1990; Parkes and Sinclair, 2000). Conse­quently, a problem
response would produce more rein­forcement after the end of antagonist
treatment, than it did before. Up-regulation should be attenuated with the
selective extinction procedure because the antagonist is present only for
relatively short sessions interspersed with antagonist-free periods.
 
[0047] Second, although opiate antagonists are con­sidered safe, there are
side-effects, such as liver toxicity with naltrexone, elevated cortisol levels,
and possible im­munosuppressive effects (Morgan and Kosten, 1990). These
side-effects should be greatly reduced or elimi­nated with only periodic
administration of the antagonist. The dysphoria sometimes reported with
continual admin­istration might also be caused by the general blocking of
pleasure from a wide range of activities, and should be less of a problem with
selective extinction where the per-son is free to enjoy opioidergic
reinforcement from other responses during the learning periods.
 
[0048] Selective extinction can be used for treating a variety of eating
disorders. In addition to bulimia and binge-eating, it could be used as a
dieting aid. A contrib­uting factor to obesity for many people is overly-strong
eating responses and cravings for a few highly palatable and high-energy foods:
chocolate, cookies, peanut but-ter, etc. Losing weight and then maintaining a
normal weight would be possible after these specific responses were removed by
selective extinction. Similarly, selective extinction could be used by people
who are not neces­sarily overweight but have to restrict their intake of a
par­ticular substance (e.g., sugar or sodium chloride) that can be identified
with a specific stimulus that activates the opioidergic system. (There is
evidence that both sweet and salty tastes are reinforcing through this system
(Levine et al., 1982).)
 
[0049] The present invention takes advantage of a re­lationship between opiate
antagonists and a phenomenon R. J. Senter and I discovered called the
"alcohol-deprivation effects" (Sinclair and Senter, 1967). Taking alcohol away
after prolonged prior experience gradually over several days increases the
desire for it. When it is
 
 
5 first returned, intense drinking begins immediately, prob­ably accompanied by
intensified pleasure and reinforce­ment. Deprivation effects also develop for
saccharin and specific highly-palatable foods, as well as for many ha­bitual
behaviors. Opiate antagonists have been found to

 
 
10 be more effective in suppressing alcohol drinking after deprivation (Kornet
et al., 1990). The probable reason is that extinction (unlike learning) is most
effective with "massed trials", i.e., when the response is made over and over
again, vigorously, without pausing (see Sinclair,

 
 
15 1981). Therefore, the extinction of specific eating re­sponses will generally
be done after several days of dep­rivation of the specific food item. For
example, if choco­late ice cream is listed by patients as a triggering food for
bulimia, these patients will be told to abstain from

 
 
20 eating chocolate ice cream, plus ice cream in general and chocolate in
general, for a week before taking an opioid antagonists and getting unlimited
chocolate ice cream to eat and purge.

 
[0050] There is evidence linking anorexia nervosa to
 
 
25 the opioidergic system. First, it may develop from bulimia (Kassett and
Gwirtsman, 1988). Second, there is some preliminary evidence from a small study
showing for im­provement of anorexia nervosa from treatment with an opiate
antagonist (Luby et al., 1987). Marrazzi and Luby

 
 
30 (1986) suggested that starvation causes the release of endorphins; anorexic
patients starve themselves sup­posedly to get elation from their own opioids. I
suspect the situation is somewhat more complicated. The specific anorexic
behaviors may be reinforced by the opioid sys-

 
 
35 tem, but a major factor contributing to the condition is the extinction of
normal eating response. During the devel­opmental phase, the patients make all
of the normal eat­ing responses: going to the table, taking the food, pushing it
around with a fork, but then willfully withholding the

 
 
40 responses of tasting and swallowing the food. Thus the preliminary responses
are made but do not get reinforce­ment from taste or from removal of hunger, and
as a result are extinguished. In any case, it is clear that the solution is a
strengthening of normal eating behaviors,

 
 
45 and extinction of the responses maintaining anorexia. This should be
accomplished by administering opioid an­tagonists while the patient is not
eating, interspersed with antagonist-free periods when the patient does in fact
eat a small amount of highly palatable food

 
 
50 [0051] The selective extinction method here for treat­ing eating disorders
comprises selectively extinguishing the behaviors causing the disorder while
strengthening normal health eating behaviors. It preferably comprises the steps
of:

55
 
- repeatedly administering naloxone in a dosage suf­ficient to block the effects
of opiate agonists to a sub­ject suffering from an eating disorder caused by one

 
7

--------------------------------------------------------------------------------






 
11                           EP 1 681 057
B1                                               12
 
or more related problem responses;
 
 
- while the amount of naloxone in the subject’s body is sufficient to block
opiate effects, having the subject make one of the problem responses from which
the subject suffers in the presence of stimuli similar to those to which it had
been learned,

 
 
- after the amount of naloxone is no longer sufficient to block opiate effects,
having the subject make healthy eating responses to food items that do not
trigger the problem responses; and

 
 
- continuing the steps of administration of naloxone and having one after
another of the problem respons­es made, followed by having a naloxone-free
period in which healthy eating occurs, until the problem re­sponses are
extinguished.

 
[0052] Based on the above, the invention comprises, i.a., the following
preferred embodiments:
 
In the first, naloxone is used for the preparation of a pharmaceutical
composition to be Administered si­multaneously with the patient making eating
disorder responses but in a manner so that effective levels of naloxone are not
present in the body when the pa­tient makes healthy eating responses, and
continu­ing the alternating between extinction of eating dis­order responses
with naloxone and reinforcement of healthy eating behaviors until the eating
disorder re­sponses are weak enough to be controlled. Typically, in the method,
the patient makes said "healthy eating responses" a few hours, preferably about
0.2 to 12 hours, in particular about 0.5 to 6 hours, typically about 0.8 to 4
hours, after the first eating responses.
 
In a second embodiment, naloxone is used transder­mally and in a dose per day
amounting to about 0.001 mg to 50 mg.
 
[0053] The present invention provides a means, or de-vice, suitable for the
rapid, easy and foolproof transder­mal delivery of the opiate antagonist. The
device is a package containing a fixed dose of antagonist, a vehicle and a
permeation enhancer to assure rapid systemic de-livery of the antagonist. The
package contemplated is a container, such as a capsule, sachet, or squeeze tube,
holding a fixed volume of an ointment containing the an­tagonist, vehicle and
enhancer. An important consider­ation for the formulation that has not been
mentioned previously is the ease and rapidity of removing the transdermal
composition and thus terminating further naloxone administration.
 
[0054] For the transdermal administration, naloxone can be in the form of the
acid, the base, or the salts there-of. The concentrations of naloxone in the
ointment can range from 1 mg/ml up to or in excess of the solubility limit of
the vehicle. Possible vehicles include propylene glycol, isopropanol, ethanol,
oleic acid, N-methylpyrro­lidone, sesame oil, olive oil, wood alcohol ointments,
vaseline, a triglyceride gel sold under the trade name Softisan 378, and the
like.
 
[0055] Possible permeation enhancers include satu­rated and unsaturated fatty
acids and their esters, alco-
 
 
5 hols, acetates, monoglycerides, diethanolamides and N, N-dimethylamides, such
as linolenic acid, linolenyl alco­hol, oleic acid, oleyl alcohol, stearic acid,
stearyl alcohol, palmitic acid, palmityl alcohol, myristic acid, myristyl
al­cohol, 1-dodecanol, 2-dodecanol, lauric acid, decanol,

 
 
10 capric acid, octanol, caprylic acid, 1-dodecylazacy­cloheptan-2-one sold
under the trade name Azone by Nelson Research and Development, ethyl caprylate,
iso­propyl myristate, hexamethylene lauramide, hexameth­ylene palmitate, capryl
alcohol, decyl methyl sulfoxide,

 
 
15 dimethyl sulfoxide, salicylic acid and derivatives, N,N-diethyl-m-toluamide,
crotamiton, 1-substituted azacyclo­alkan-2-ones, polyethylene glycol
manolaurate, and oth­er compounds compatible with the package and the
an­tagonist, and having transdermal permeation activity. In

 
 
20 accord with patent EPA-0282156, corticosteroid or other agents to lessen skin
irritation could also be included. A preferred vehicle is propylene glycol and a
preferred en­hancer is linolenic acid (10 %).

 
[0056] Further details on transdermal compositions 25 will appear from US Patent
No. 5,096,715.
 
[0057] In a third embodiment, naloxone is given by in­tranasal inhalation and
the dose per day is 0.001 mg to 50 mg.
 
[0058] The intranasal formulations can be formulated
 
 
30 with naloxone in the form of the acid, the base, or the salts thereof
together with a stabilizer and a surfactant. Among pharmaceutically acceptable
surfactants the fol­lowing can be mentioned: Polyoxyethylene castor oil
de­rivatives; mono-fatty acid esters of polyoxyethylene (20)

 
 
35 sorbitan and sorbitan esters (TWEEN 20 and TWEEN 80), polyoxyethylene
monostearate (TWEEN 60), poly­oxyethylene (20) sorbitan monopalmitate (TWEEN
40), and polyoxyethylene 20 sorbitan monolaurate (TWEEN 20); polyglyceryl
esters, and polyoxyethylated kernel oil.

 
 
40 Preferably, the surfactant will be between about 0.01 % and 10% by weight of
the pharmaceutical composition. [0059] The pharmaceutically useful stabilizers
include antioxidants, such as sodium sulfite and metabisulfite, sodium
thiosulfate and formaldehyde, sulfoxylate, sulfur

 
 
45 dioxide, ascorbic acid, isoascorbic acid, thioglycerol, thi­oglycolic acid,
cysteine hydrochloride, acetyl cysteine, hydroquinone, propyl gallate,
nordihydroguaiaretic acid, butylated hydroxytoluene, butylated hydroxyanisole,
al­pha-tocopherol and lecithin. The stabilizer will preferably

 
 
50 be present in a concentration of about 0.01% and 5% by weight of the
intranasal composition.

 
[0060] Naturally, the compositions may contain other components, as well (e.g.
chelating agents and fluidizing agents).
 
 
55 [0061] Each of the above embodiments can be carried out by a method in which
the dose of naloxone is started at a high level of 5 to 50 mg and then is
progressively reduced over the days of treatment.

 




8

--------------------------------------------------------------------------------


 
13                           EP 1 681 057
B1                                               14
 
[0062] By the above embodiments, various eating dis­orders, typically selected
from the group comprising, binge eating, bulimia, bulimia-like syndrome,
anorexia nervosa, and habitual over-eating stimulated by specific stimuli
including certain foods, situations, or moods, can be successfully treated.
 
[0063] The method can also be used in situations wherein the patient must lower
intake of a particular class of dietary substances including sodium chloride,
sugars, cholesterols or low-density cholesterols, and the re­sponses to be
selectively extinguished are the eating of particular foods with high amounts of
these substances. [0064] It should be noted that the method can be used with
subjects diagnosed as suffering from maladaptive overly-strong responses
reinforced by stimulation-in­duced release of opioids and resulting in eating
disor­ders. It cannot be used for patients for whom the opiate antagonist is
contraindicated. In particularly, patients who are physiologically dependent
upon opiates must be excluded.
 
[0065] Specific details for the use of selective extinc­tion with each of the
different varieties of problem re­sponses are presented below. The initial
steps, however, in each case are similar. First, detailed information is
ob­tained about the patient’s responses: the particular re­sponses that cause
the patient problems, the situations in which they have typically been emitted,
and particularly the foods that trigger the behavior. Second, the patient is
checked for alcoholism, drug addiction, or other con­traindications. Third, if
there is any possibility of an active opiate addiction despite denials by the
patient, a small dose of opiate antagonist is administered under close medical
supervision.
 
[0066] Naloxone is metabolized so rapidly in the liver that all of it is removed
during the first pass after oral administration. Consequently, it usually is
injected, as was the case in a previous test for treating anorexia (Huebner, US
Patent 4,546,103, 1985).
 
[0067] Transdermal administration of naloxone, how-ever, is much better suited
for repeated self-administra­tion. I previously proposed a transdermal devise
for ad-ministering a fixed dose of an opioid antagonist, including naloxone, for
use in alcoholism treatment (Sinclair, US Patent 5,096,715, 1992). Recent
experiments (Panchag­nula et al., 2001) have shown this devise with 33 %
pro­pylene glycol as the vehicle and ethanol as the permea­tion enhancer is even
more effective for transdermal de-livery of naloxone than I had anticipated:
"theoretically blood levels well above the therapeutic concentration of naloxone
can be achieved" with a transdermal patch of a convenient size. An intranasal
spray has also been shown suitable for rapid administration of naloxone for the
majority of subjects and could also be used, probably in combination with
transdermal administration (Loimer et al., 1992).
 
[0068] Avoiding the oral route also has distinct advan­tages for selective
extinction of eating disorders. First, there is the problem that some of an
orally administered medication would be lost by purging, or not taken by
an­orexic patients. Second, troubles with the gastrointestinal tract are common
complications with eating disorders. Oral administration itself irritates the
throat and it directs
 
 
5 the highest concentration of the medication to intestines where it interacts
with opioidergically controlled motility. Third, the response of taking an oral
medication is similar to the eating responses we are trying to alter with the
treatment, thus adding a possible complication to the pro-

  10 cedure.
 
Binge-eating and bulimia
 
[0069] Severe cases should be handled initially in a
 
 
15 treatment center to assure compliance, to increase mo­tivation, to monitor
health, and to provide counseling and training concerning correct eating habits.
The information obtained includes a list of the patient’s "trigger foods", i.e.,
those highly palatable foods that precipitate binges,

 
 
20 are frequently included in binges, are greatly craved, or give the patient
intense pleasure when the first bite is eaten. A list is also prepared for the
patient of "healthy foods", i.e., nutritious foods that do meet any of the above
characteristics for trigger foods.

 
 
25 [0070] The patient is kept initially on diet specifically excluding a
particular trigger food and foods with similar characteristics for a week prior
to treatment. (In the afore-mentioned example, if the trigger is chocolate ice
cream, the patient avoids not only chocolate ice cream but all

 
 
30 ice cream and all chocolate.) Naloxone is then adminis­tered, perhaps first
by nasal spray and then transdermal­ly, and then while active quantities are
present in the system, the patient is presented with the trigger food and
encouraged to have an eating binge of it. If possible, the

 
 
35 situation in which the food is eaten should be similar to that in which the
patient usually has had eating binges. The response set should also be similar;
e.g., if the pa­tient typically has purged after an eating binge previously,
purging should occur also in the extinction session. No

 
40 healthy foods should be available.
 
The duration of an extinction session should match the patient’s previous
binging behavior. If binging normally continued for several days, the same
should occur in treatment, with additional transdermal administrations of
 
45 naloxone being given as needed.
 
[0071] At the end of the extinction session, the transdermal administration is
stopped and the skin area involved is washed thoroughly.
 
[0072] The extinction session is followed the next day 50 by a "learning period"
of one day or more when no antagonist is given and only healthy foods are
available. Not only are trigger foods not available, but also all stimuli
related to them; the patient should not see them or smell them, nor should they
be discussed in counseling. The
55 safe foods can be restricted to meal times, but the patient can eat as much
as desired then: no attempt at dieting should occur during the learning periods.
Learning of alternative behaviors can be encouraged, but care should
 
9

--------------------------------------------------------------------------------






 
15                           EP 1 681 057
B1                                               16
 
be used with regard to responses reinforced through the opioid system. For
example, greater than normal intake of alcohol should not be allowed.
 
[0073] In subsequent extinction sessions, the patient binges on other trigger
foods that have not been included in the previous sessions. In severe case being
handled at a clinical center, treatment continues until binge eating with most
of the patient’s trigger foods has been extin­guished and the person has gained
greater control over his or her eating habits. Thereafter, an out-patient mode
of selective extinction treatment can be used. The subject is given take-home
doses of the opiate antagonist and told to take one whenever there is a high
probability that unsafe foods will be eaten in the next few hours. The
instructions state that the patients should go ahead and have an eating binge if
they feel like it, but only after taking naloxone. Under no circumstance should
they binge without taking the antagonist. The antagonist should not be taken
otherwise, i.e., when the patient thinks there is little chance of eating
trigger foods.
 
Dietary aid for stimulus-bound overeating
 
[0074] An out-patient mode of selective extinction is used for patients with
less severe eating problems and high motivation and ability for compliance. It
can be used with subjects who are obese or only moderately over-weight whose
weight problem is not due to glandular anomalies but rather is caused by eating
more than more than caloric needs in response to specific stimuli. The stimuli
can be specific highly-palatable ("trigger") food items, situations, or moods.
Examples of trigger food items would be chocolate, mayonnaise, peanut butter,
potato chips, cream, butter, and cheese. Examples of trigger situations are
watching television, fast food and other restaurants, parties, holidays, and
"midnight snack" excursions. Examples of moods are premenstrual syn­drome (PMS),
post-traumatic stress (PTS), anxiety in an­ticipation of a stress situation, and
celebration euphoria. [0075] The procedure is the same as that with binge-eating
and bulimia except the subject is not kept in a treatment center but rather
conducts his or her own ex­tinction sessions in the outside world. The subject
is given clear, precise instructions (similar to those specified above for binge
eating and bulimia) on how to extinguish the problem eating responses (e.g., 1.
create a list of trigger stimuli, 2. choose one, 3. refrain from it for one
week, 4. arrange for the trigger stimulus to be present, 5. self-administer
naloxone, 6. what to do during inter­vening "learning periods" when the
antagonist is not tak­en and the trigger stimuli are avoided as much as
possi­ble.
 
Dietary aid for limiting intake of specific substances (sug­ar, salt, etc.)
 
[0076] Selective extinction can be used for people who are not necessarily
overweight but must reduce their intake of a particular substance that is
closely associated with a distinct stimulus that causes opioid release.
 
[0077] One example is with people who need to reduce their intake of sodium
chloride. Sodium chloride is closely
 
 
5 associated with salty tastes, and there is evidence show­ing that a salty
taste produces reinforcement through the opioidergic system (Levine et al.,
1982). The person is given a series of extinction sessions on naloxone and
learning periods off of the antagonist. During the extinc-

 
 
10 tion sessions a variety of salty-tasting foods are eaten. If necessary, the
salty taste could be produced by a salt substitute, but sodium chloride should
be used if there is no medical danger from short-term intake of the sub-stance.
During the learning sessions, salty-tasting foods

 
 
15 are omitted from the diet completely. The responses of eating salty foods are
thus selectively extinguished, while the responses of eating non-salty foods are
not weak­ened and may be enhanced. This will reduce the desire for salty foods
and make it easier for the person to stay

 
20 on a low salt diet.
 
[0078] A similar procedure could be used with people who need to restrict their
intake of sugars. Sweet foods are eaten during the extinction sessions and
non-sweet ones during the learning periods. The sweet taste could
 
 
25 be produced with artificial sweeteners, but sugar should be used if there is
no medical danger from such limited intake.

 
[0079] The method also can be used with people who need to restrict their intake
of cholesterols or specifically
 
 
30 low-density cholesterols. Although there probably is no specific taste
stimuli associated with cholesterols, they tend to be present in highest amounts
in particular highly-palatable foods. Consequently, during the extinction
ses­sions the person eats these particular foods and during

 
 
35 the learning session the person eats foods with low amounts of cholesterol or
low-density cholesterols. [0080] This procedure could be used either in a
treat­ment center or on an out-patient basis depending upon the person’s ability
to comply and the severity of the ail-

40 ment requiring the dietary limitations.
 
Anorexia nervosa
 
[0081] The patient is kept continually on a transdermal
 
45 opiate antagonist for a period (probably 2 days or more) while intravenous
nutrients are supplied. Naltrexone or nalmefene could be used initially but
naloxone should be used in the last day.

 
[0082] Antagonist administration is then abruptly ter-
 
50 minated. During the next day (a learning period when the system is free of
active levels of antagonist), the patient is given small portions of a variety
of highly-palatable foods and strongly encouraged to eat at least a small
amount. The rebound supersensitivity of the opioid sys-

 
 
55 tem should help to reinforce the eating responses that are made.

 
[0083] The next day the patient is placed again on the antagonists and fed
intravenously. The pattern of extinc-
 
10

--------------------------------------------------------------------------------






 
17                           EP 1 681 057
B1                                               18
 
tion sessions and learning periods continues. New high­ly-palatable foods are
introduced on each antagonist-free day, with at least a week between duplication
of the same food item in order to allow deprivation effects to increase the
reinforcement. After the first sessions, in-creasing attention is paid to
providing a well-rounded, nutritious variety of highly-palatable foods.
Pharmaco­logical potentiation of the opioidergic response, e.g., with moderate
amounts of alcohol, can be employed.
 
[0084] During extinction session days on the antago­nist, the patient is
encouraged to make the most common responses from his or her own list of
previously-learned competing anorexic responses (e.g., vigorous exercise) that
are probably reinforced through the opioid system. In most cases, the aim should
be weakening these re­sponses only to a normal level.
 
EXAMPLE
 
[0085] Selective extinction: weakening of one behavior and at the same time
strengthening another. Selective extinction is produced by pairing the response
we want to decrease (alcohol drinking by rats in this example) with an opioid
antagonist and pairing the response we want to become more powerful (saccharin
drinking here) with times when the antagonist is not in the body.
 
[0086] The example demonstrates that selective ex­tinction can be produced with
naloxone (i.e., the antag­onist best suited for treating eating disorders.) It
also shows that selective extinction works with eating behav­iors like saccharin
drinking that are normally reinforced by the flavor causing endorphins to be
released.
 
Methods
 
[0087] Male Wistar rats (n=26) were individually housed with daily access to 10
% ethanol, with food and water always present. After 2 months prior experience,
the rats were switched to having 2-4 alcohol-access days interspersed with 1 or
2 days when saccharin solution (1 g/l) was available for 1 hr. The rats were
then divided into 2 matched groups, one always receiving a subcutaneous dose of
naloxone prior to alcohol access and a control group receiving a similar
injection of saline prior to alcohol access. No injections were made prior to
saccharin ac­cess. In addition, the naloxone dose was progressively reduced from
10.000 to 0.005 mg/kg.
 
Results
 
[0088] The naloxone injections significantly reduced alcohol drinking in
comparison with both the alcohol in-take by the controls and in comparison with
their own prior levels (see Fig. la). The alcohol drinking continued to be
significantly reduced for 8 weeks; many of these weeks involved doses far lower
than previously found to be effective. Alcohol drinking was reduced to nearly
zero for most rats for 6 weeks. The suppression of drinking of alcohol drinking
appears greater than in previous exper­iments in which both alcohol drinking and
antagonist ad-ministration occurred every day and specifically greater than in
studies aimed at maintaining a continual presence
 
 
5 of the antagonist by using longer lasting naltrexone or nalmefene and mixing
them with the food.

 
[0089] In contrast to the sharp reduction in alcohol drinking, saccharin
drinking was consistently higher in the naloxone treated rats than in the
controls and signif-
 
 
10 icantly so during the first three weeks when doses of naloxone previously
shown to be effective were used (see Fig. 1b).

 
References
 
15
[0090]
 
"Naloxone in the Treatment of Anorexia Nervosa: Effect on Weight Gain and
Lipolysis" R. Moore, I.H
 
20
Mills, A. Forster, Journal of the Royal Society of Med­icine 1981, 74, 129-31.

 
"Targeted Use of Naltrexone Without Prior Detoxifi­cation in the Treatment of
Alcohol Dependence: A Factorial Double-Blind Placebo-Controlled Trial." P
 
 
25 Heinälä, H. Alho, K. Kiianmaa, J. Lönnqvist, K. Kuop­pasalmi, and J.D.
Sinclair, Journal of Clinical Psy­chopharmacology, 2001. 21, 287-292.

 
"Evidence about the Use of Naltrexone and for Dif­ferent Ways of Using It in the
Treatment of Alcohol-
 
30
ism" J. D. Sinclair, Alcohol and Alcoholism 2001,36, 2-10.

 
"The Rest Principle: A Neurophysiological Theory of Behavior" J. D. Sinclair,
Lawrence Erlbaum Associ­ates, Hillsdale, NJ, 1981.
 
35
"Rats Learning to Work for Alcohol" J. D. Sinclair, Nature 1974, 249, 590-592.

 
"Drugs to Decrease Alcohol Drinking", J.D.Sinclair, Annals of Medicine, 1990,
22, 357-362.
 
"Alcohol and Opioid Peptides: Neuropharmacologi-
 
 
40 cal Rational for Physical Craving of Alcohol" M.C. Tractenberg, and K. Blum.
American Journal of Drug and Alcohol Abuse 1987,13, 365-372.

 
"Naltrexone and the Treatment of Alcohol Depend­ence" J.R. Volpicelli,
C.P.O’Brien, A.I.Alterman, and
 
 
45 M. Hayashida, In Opioids, Bulimia, and Alcohol Abuse & Alcoholism, L.D.Reid,
ed. Springer-Verlag, New York, 1990, pp 195-214.

 
"Opioids Modulate Rats’ Propensities to Take Alco­holic Beverages" L. D. Reid,
and C. L. Hubbell, in
 
 
50 Novel Pharmacological Interventions for Alcoholism. C.A. Naranjo and E.M.
Sellers (eds) New York: Springer-Verlag, pp.121-134,1992

 
"Uso Efficace del Naltrexone: Ciò Che Non è Stato Detto a Medici e Pazienti"
(Effective use of naltrex-
 
 
55 one: What doctors and patients have not been told) D. Sinclair, F. Fantozzi,
and J. Yanai, The Italian Journal of the Addictions, 2003, 41,15-21.

 
"La Ricaduta Nell’Alcol: un Concetto Vincente, Ma
 




11

--------------------------------------------------------------------------------


 
19                           EP 1 681 057
B1                                               20
 
in Via di Estinzione?" F. Fantozzi, and D. Sinclair, Personalit Dipendenze
2004,10, 219-243. "Naltrexone and Brief Counselling to Reduce Heavy Drinking" M.
J. Bohn, H.R. Kranzler, D. Beazoglou, and B.A. Staehler, The American Journal on
Addic­tions 1994, 3, 91-99.
 
"A Randomized 6 Month Double-Blind Placebo-Con­trolled Study of Naltrexone and
Coping Skills Edu­cation Programme" J. Balldin, M. Berglund, S. Borg, M.
Månsson, P. Berndtsen, J. Franck, L. Gustafsson, J. Halldin, C. Hollstedt, L-H.
Nilsson, and G. Stolt, Alcohol and Alcoholism 1997, 32, 325.
 
"The Effect of Naltrexone on Taste Detection and Recognition Threshold" P.A.
Arbisi, C.J. Billington, A.S. Levine, Appetite 1999, 32, 241-249. "Long-Term
Follow Up of Continued Naltrexone Treatment" J. D. Sinclair, K. Sinclair, and H.
Alho, Alcoholism: Clinical and Experimental Research 2000, 24, suppl. 182A.
 
"Double-Blind Naltrexone and Placebo Comparison Study in The Treatment of
Pathological Gambling" S. W. Kim, J. E. Grant, D. E. Adson, and Y. C. Shin,
Biological Psychiatry 2001, 49:914-921.
 
"Basic Mechanisms of Opioids’ Effects on Eating and Drinking", S.J. Cooper and
T.C. Kirkham, in Opioids, Bulimia, and Alcohol Abuse & Alcoholism, L.D. Reid,
ed. Springer-Verlag, New York, 1990, 91-110.
 
"Naltrexone and Bulimia: Initial Observations", J.M. Jonas, in Opioids, Bulimia,
and Alcohol Abuse & Al­coholism, L.D. Reid, ed., Springer-Verlag, New York,
1990, 123-130.
 
"Obesity, Anorexia Nervosa, and Bulimia: A General Overview", K.D. Wild and L.D.
Reid,in Opioids, Bulimia, and Alcohol Abuse & Alcoholism, L.D. Reid, ed.,
Springer-Verlag, New York, 1990, 3-21.
 
"Opioids Modulate Rats’ Intake of Alcoholic Bever-ages", C.L. Hubbell and L.D.
Reid, in Opioids, Bulim­ia, and Alcohol Abuse & Alcoholism, L.D. Reid, ed.,
Springer-Verlag, New York, 1990, 145-174.
 
"Using Drugs to Manage Binge-Eating among Obese and Normal Weight Patients",
S.A.Alger, M.J.Schwalberg, J.M. Bigaoutte, L.J. Howard, and L.D. Reid, in:
Opioids, Bulimia, and Alcohol Abuse & Alcoholism, L.D.Reid, ed.,
Springer-Verlag, New York, 1990, 131-142.
 
"Pharmacologic Treatment Of Binge Eating Disor­der" W.P. Carter, J.I. Hudson,
J.K. Lalonde, L. Pindy­ck, S.L. McElroy, and H.G. Pope Jr., International
Journal of Eating Disorders 2003, 34, Suppl:S74-88. "Naloxone Decreases Food
Intake in Obese Hu-mans", R. L. Atkinson, Journal of Clinical Endocrinol­ogy and
Metabolism, 1982, 55, 196-198.
 
"The Endogenous Opioidergic Systems" E.M.Unter­wald and R.S.Zukin, in, Opioids,
Bulimia, and Alco­hol Abuse & Alcoholism, L.D. Reid, ed., Springer-Verlag, New
York, 1990, 49-72.
 
"Reduction of Alcohol Drinking and Upregulation of Opioid Receptors by Oral
Naltrexone in AA Rats" J.H. Parkes and J.D.Sinclair. Alcohol, 2000, 21, 215-221.
 
"Potential Toxicities of High Doses of Naltrexone in Patients with Appetitive
Disorders", C.J. Morgan and
 
 
5 T.R. Kosten, in Opioids, Bulimia, and Alcohol Abuse & Alcoholism, L.D. Reid,
ed. Springer-Verlag, New York, 1990, 261-273.

 
"Flavor Enhances the Antidipsogenic Effect of Naloxone", A. S. Levine, S. S.
Murray, J. Kneip, M.
 
10
Grace and J. E. Morley, Physiology and Behavior, 1982, 28, 23-25.

 
"Increased preference for ethanol in rats following alcohol deprivation", J.D.
Sinclair, and R.J.Senter, Psychonomic Science 1967, 8, 11-12.
 
 
15 "The Effect of Naltrexone on Alcohol Consumption after Alcohol Deprivation in
Rhesus Monkeys", M. Kornet, C. Goosen, and J.M. Van Ree, Abstracts of the XXth
Nordic Meeting on Biological Alcohol Re-search, Espoo, Finland, May 13-15, 1990,
abstract

 
20           20
 
"Pattern of Onset of Bulimic Symptoms in Anorexia Nervosa", J.A. Kassett, H.E.
Gwirtsman, W.H. Kaye, H.A. Brandt, and D.C. Jimerson, American Journal of
Psychiatry, 1988, 145, 1287-1288.
 
 
25 "Case Reports: Treatment of Chronic Anorexia Ner­vosa with Opiate Blockade",
E.D. Luby, M.A. Mar­razzi, and J. Kinzie, Journal of Clinical
Psychophar­macolgy, 1987, 7, 52-53.

 
"An Auto-Addiction Opioid Model of Chronic Anorex-
 
 
30 ia Nervosa", M.A. Marrazzi and E.D. Luby, Interna­tional Journal of Eating
Disorders, 1986, 5, 191-208. "Transdermal Delivery of Naloxone: Effect of Water,
Propylene Glycol, Ethanol and Their Binary Combi­nations on Permeation Through
Rat Skin" R. Pan-

 
 
35 chagnula, P.S. Salve, N.S. Thomas, A.K. Jain, and P. Ramarao, International
Journal of Pharmacology 2001, 219, 95-105.

 
"Nasal Administration of Naloxone is as Effective as the Intravenous Route in
Opiate Addicts" N. Loimer,
 
40
P. Hofmann, and H.R. Chaudhry, International Jour­nal of Addictions, 1994, 29,
819-827.

 
"The Genetic Epidemiology of Bulimia Nervosa" K.S. Kendler, C. MacLean, M.
Neale, R. Kessler, A. Heath, and L. Eaves, American Journal of Psychia-
 
45           try, 1991,148, 1627-1637.
 
"Selective Extinction of Alcohol Drinking in Rats with Decreasing Doses of
Opioid Antagonists" J.D. Sin­clair, L. Vilamo, and B. Jakobson. Alcoholism:
Clin­ical and Experimental Research 1994, 18, 489.
 
50
 
Claims
 
1. Use of naloxone for the preparation of a pharmaceu-
 
 
55 tical composition for treating eating disorders by a method based on
selective extinction comprising the steps:

 
12

--------------------------------------------------------------------------------






 
21                            EP 1 681 057
B1                                               22
 
- identification of the specific responses in the patient’s eating behavior that
are unhealthy or otherwise inappropriate,
- administering the pharmaceutical composition containing naloxone just before
the patient 5 makes these unhealthy responses,
- having the patient make healthy eating re­sponses only when the effective
levels of naloxone are no longer present in the body, and
- having the patient to alternate between making 10 unhealthy eating responses
when effective lev­els of naloxone are present and making healthy eating
responses when effective levels of naloxone are not present, so long as the
patient
still wants to make the unhealthy eating respons­ 15 es.
 
2. Use according to claim 1, wherein the eating disorder is selected from the
group comprising binge eating, bulimia, bulimia-like syndrome, anorexia nervosa,
and habitual over-eating stimulated by specific stim­uli including certain
foods, situations, or moods.
 
3. Use of naloxone for the preparation of a pharmaceu­tical composition for
improving compliance among patients who must lower intake of a particular class
of restricted food including dietary substances such as sodium chloride, sugars,
cholesterols or low-den­sity cholesterols by a method based on selective
ex­tinction comprising the steps:

 
20
 
25
 
30
 
- administering the pharmaceutical composition containing naloxone just before
the patients eats the restricted food,
- having the patient eat other non-restneted food 35 only when the effective
levels of naloxone are no longer present in the body,
- having the patient alternate between occasion-ally eating the restricted food
when the effective levels of naloxone are present and eating non- 40 restricted
food when effective levels of naloxone are not present, so long as the patient
still wants to eat the restricted food.
- Identifizieren der spezifischen Reaktionen im Essverhalten des Patienten,
welche ungesund oder anderweitig ungünstig sind,
Patentansprüche
1. Verwendung von Naloxon zur Herstellung eines Arz­neimittels zur Behandlung
von Essstörungen durch ein Verfahren beruhend auf selektiver Löschung, umfassend
die Schritte:

 
- Verabreichen des Arzneimittels enthaltend Na­loxon kurz bevor der Patient
diese ungesunden Reaktionen ausführt,
- den Patienten dazu bringen, die gesunden Essreaktionen nur dann auszuführen,
wenn die wirksamen Spiegel von Naloxon nicht länger im Körper vorherrschen, und
- den Patienten dazu bringen, zwischen dem Ausführen von ungesunden
Essreaktionen, wenn wirksame Spiegel von Naloxon vorherr­schen, und dem
Ausführen von gesunden Ess­reaktionen, wenn wirksame Spiegel von Nalo­xon nicht
vorherrschen, zu wechseln, so lange der Patient die ungesunden Essreaktionen
im­mer noch ausführen will.
 
 
4. The use according to any of claims 1 to 3, wherein 45 naloxone is given
transdermally and the dose per day is 0.001 mg to 50 mg.
 
5. The use according to any of claims 1 to 3, wherein naloxone is given by
intranasal inhalation and the 50 dose per day is 0.001 mg to 50 mg.
 
6. The use in accordance with any of the preceding claims, wherein the dose of
naloxone is started at a high level of 5 to 50 mg and then is progressively 55
reduced over the days of treatment.
 

2. Verwendung nach Anspruch 1, wobei die Essstö­rung ausgewählt ist aus Binge
Eating, Bulimie, buli­mieähnlichem Syndrom, Anorexia nervosa und
ge­wohnheitsmäßigem Über-Essen stimuliert durch spezifische Stimuli
einschließlich bestimmter Nah­rungsmittel, Situationen oder Gemütszustände.
 
3. Verwendung von Naloxon zur Herstellung eines Arz­neimittels zur Verbesserung
der Therapietreue unter Patienten, welche die Aufnahme von einer bestimm­ten
Klasse an begrenzten Nahrungsmitteln herab­setzen müssen, einschließlich
Diätsubstanzen wie Natriumchlorid, Zucker, Cholesterine oder LDL­Cholesterine,
durch ein Verfahren beruhend auf se­lektiver Löschung umfassend die Schritte:

 
- Verabreichen des Arzneimittels enthaltend Na­loxon kurz bevor der Patient das
begrenzte Nah­rungsmittel isst,
 
- den Patienten dazu bringen, andere, nicht-be­grenzte Nahrungsmittel nur dann
zu essen, wenn die wirksamen Spiegel von Naloxon nicht länger im Körper
vorherrschen, und
 
- den Patienten dazu bringen, zwischen dem ge­legentlichen Essen des begrenzten
Nahrungs­mittels, wenn wirksame Spiegel von Naloxon vorherrschen, und dem Essen
von nicht-be­grenzten Nahrungsmitteln, wenn wirksame Spiegel von Naloxon nicht
vorherrschen, zu wechseln, so lange der Patient das begrenzte Nahrungsmittel
immer noch essen will.
 
13

--------------------------------------------------------------------------------






 
23                           EP 1 681 057
B1                                               24
 
4.  
Verwendung gemäß einem der Ansprüche 1 bis 3, wobei Naloxon transdermal
verabreicht wird und die Tagesdosis 0,001 mg bis 50 mg beträgt.

 
5
 
5.  
Verwendung gemäß einem der Ansprüche 1 bis 3, wobei Naloxon durch intranasale
Inhalation verab­reicht wird und die Tagesdosis 0,001 mg bis 50 mg beträgt.

 
6.  
Verwendung gemäß einem der vorangegangenen 10 Ansprüche, wobei die Dosis an
Naloxon bei einem hohen Spiegel von 5 bis 50 mg gestartet und dann allmählich
über die Tage der Behandlung reduziert wird.

 


- administrer la composition pharmaceutique contenant la naloxone juste avant
que le patient n’ait ces réponses morbides,
- faire que le patient ait des réponses alimen­taires saines seulement lorsque
les taux effica­ces de naloxone ne sont plus présents dans le corps, et
- faire que le patient alterne entre manger occa­sionnellement des aliments
interdits lorsque les taux efficaces de naloxone sont présents et manger des
aliments non interdits lorsque les taux efficaces de naloxone ne sont plus
pré­sents, tant que le patient veut encore manger les aliments interdits.


 
15


 
Revendications
 
1.  
Utilisation de naloxone pour la préparation d’une composition pharmaceutique
pour le traitement de troubles alimentaires par un procédé basé sur une
extinction sélective comprenant les étapes de :

 
- identifier les réponses spécifiques dans le com­portement alimentaire d’un
patient qui sont mor­bides, ou inappropriées,
 
- administrer la composition pharmaceutique contenant la naloxone juste avant
que le patient n’ait ces réponses morbides,
 
- faire que le patient ait des réponses alimen­taires saines seulement lorsque
les taux effica­ces de naloxone ne sont plus présents dans le corps, et
 
- faire que le patient alterne entre les réponses alimentaires morbides lorsque
les taux efficaces de naloxone sont présents et des réponses ali­mentaires
saines lorsque les taux efficaces de naloxone ne sont plus présents, tant que le
pa­tient veut encore avoir des réponses alimen­taires morbides.
 
2.  
Utilisation selon la revendication 1, dans laquelle le trouble alimentaire est
choisi dans le groupe com­prenant l’hyperphagie boulimique, la boulimie, un
syndrome similaire à la boulimie, l’anorexie mentale, et l’hyperphagie ordinaire
stimulée par des stimulus spécifiques incluant certain(e)s aliments, situations,
ou humeurs.

 
3.  
Utilisation de naloxone pour la préparation d’une composition pharmaceutique
pour améliorer l’obser­vance des patients qui doivent réduire la consom­mation
d’une classe particulière d’aliments interdits incluant des substances
alimentaires telles que le chlorure de sodium, les sucres, les cholestérols ou
les cholestérols de basse densité par un procédé basé sur l’extinction sélective
comprenant les étapes de :



4.  
Utilisation selon l’une quelconque des revendica­tions 1 à 3, dans laquelle la
naloxone est administrée par voie transdermique et la dose quotidienne est de
0,001 mg à 50 mg.

 
20
5.  
Utilisation selon l’une quelconque des revendica­tions 1 à 3, dans laquelle la
naloxone est administrée par inhalation intranasale et la dose quotidienne est
de 0,001 mg à 50 mg.

 
25
6.  
Utilisation selon l’une quelconque des revendica­tions précédentes, dans
laquelle la dose de naloxo­ne est initiée à un taux élevé de 5 à 50 mg puis est
progressivement réduite pendant le traitement.

 
30
 
35
 
40
 
45
 
50
 
55
14

--------------------------------------------------------------------------------


 
EP 1 681 057 B1  

 
 
 
[fig10-6.jpg]
 
15

--------------------------------------------------------------------------------


 
EP 1 681 057 B1
 
REFERENCES CITED IN THE DESCRIPTION
 
This list of references cited by the applicant is for the reader’s convenience
only. It does not form part of the European patent document. Even though great
care has been taken in compiling the references, errors or omissions cannot be
excluded and the EPO disclaims all liability in this regard.
 
Patent documents cited in the description
 
· US 4217353 A [0003]
· • US 5587381 A [0005] [0005] [0043]
· US 4477457 A [0003]
· • EP 0346830 B1 [0005]
· US 4546103 A [0003] [0038] [0066]
· • US 5780479 A [0036]
· US 4882335 A [0005] [0028]
 
· • US 5096715 A [0056] [0067]
 

 
Non-patent literature cited in the description
 
·  
R. MOORE ; I.H MILLS ; A. FORSTER. Naloxone in the Treatment of Anorexia
Nervosa: Effect on Weight Gain and Lipolysis. Journal of the Royal Society of
Medicine, 1981, vol. 74, 129-31 [0090]

 
·  
P HEINÄLÄ ; H. ALHO ; K. KIIANMAA ; J. LÖNNQVIST ; K. KUOPPASALMI ; J.D.
SIN­CLAIR. Targeted Use of Naltrexone Without Prior Detoxification in the
Treatment of Alcohol Depend­ence: A Factorial Double-Blind Placebo-Controlled
Trial. Journal of Clinical Psychopharmacology, 2001, vol. 21, 287-292 [0090]

 
·  
J. D. SINCLAIR. Evidence about the Use of Naltrex­one and for Different Ways of
Using It in the Treatment of Alcoholism. Alcohol and Alcoholism, 2001, vol. 36,
2-10 [0090]

 
·  
J. D. SINCLAIR. The Rest Principle: A Neurophysi­ological Theory of Behavior.
Lawrence Erlbaum As­sociates, 1981 [0090]

 
·  
J. D. SINCLAIR. Rats Learning to Work for Alcohol. Nature, 1974, vol. 249,
590-592 [0090]

 
·  
J.D.SINCLAIR. Drugs to Decrease Alcohol Drinking. Annals of Medicine, 1990, vol.
22, 357-362 [0090]

 
·  
M.C. TRACTENBERG ; K. BLUM. Alcohol and Opi­oid Peptides: Neuropharmacological
Rational for Physical Craving of Alcohol. American Journal of Drug and Alcohol
Abuse, 1987, vol. 13, 365-372 [0090]

 
·  
Naltrexone and the Treatment of Alcohol Depend­ence. J.R. VOLPICELLI ;
C.P.O’BRIEN ; A.I.ALTERMAN ; M. HAYASHIDA. Opioids, Bulim­ia, and Alcohol Abuse
& Alcoholism. Springer-Verlag, 1990, 195-214 [0090]

 
·  
Opioids Modulate Rats’ Propensities to Take Alco­holic Beverages. Novel
Pharmacological Interven­tions for Alcoholism. Springer-Verlag, 1992, 121-134
[0090]

 
·  
Uso Efficace del Naltrexone: Ciò Che Non è Stato Detto a Medici e Pazienti. D.
SINCLAIR ; F. FANTOZZI ; J. YANAI. The Italian Journal of the Ad­dictions. 2003,
vol. 41, 15-21 [0090]

 


 
·  
F. FANTOZZI ; D. SINCLAIR. La Ricaduta Nell’Alcol: un Concetto Vincente, Ma in
Via di Estinzione. Per­sonalit Dipendenze, 2004, vol. 10, 219-243 [0090]

 
·  
M. J. BOHN ; H.R. KRANZLER ; D. BEAZOGLOU ; B.A. STAEHLER. Naltrexone and Brief
Counselling to Reduce Heavy Drinking. The American Journal on Addictions, 1994,
vol. 3, 91-99 [0090]

 
·  
J. BALLDIN ; M. BERGLUND ; S. BORG ; M. MÅNSSON ; P. BERNDTSEN ; J. FRANCK ; L.
GUSTAFSSON ; J. HALLDIN ; C. HOLLSTEDT ; L-H. NILSSON. A Randomized 6 Month
Dou­ble-Blind Placebo-Controlled Study of Naltrexone and Coping Skills Education
Programme. Alcohol and Alcoholism, 1997, vol. 32, 325 [0090]

 
·  
P.A. ARBISI ; C.J. BILLINGTON ; A.S. LEVINE. The Effect of Naltrexone on Taste
Detection and Rec­ognition Threshold. Appetite, 1999, vol. 32, 241-249 [0090]

 
·  
J. D. SINCLAIR ; K. SINCLAIR ; H. ALHO. Long-Term Follow Up of Continued
Naltrexone Treat­ment. Alcoholism: Clinical and Experimental Re-search, 2000,
vol. 24 (182A [0090]

 
·  
S. W. KIM ; J. E. GRANT ; D. E. ADSON ; Y. C. SHIN. Double-Blind Naltrexone and
Placebo Com­parison Study in The Treatment of Pathological Gam­bling. Biological
Psychiatry, 2001, vol. 49, 914-921 [0090]

 
·  
S.J. COOPER ; T.C. KIRKHAM. Basic Mechanisms of Opioids’ Effects on Eating and
Drinking. Opioids, Bulimia, and Alcohol Abuse & Alcoholism, 1990, 91-110 [0090]

 
·  
Naltrexone and Bulimia: Initial Observations. J.M. JONAS. Opioids, Bulimia, and
Alcohol Abuse & Al­coholism. Springer-Verlag, 1990, 123-130 [0090]

 
·  
Obesity, Anorexia Nervosa, and Bulimia: A General Overview. K.D. WILD ; L.D.
REID. Opioids, Bulimia, and Alcohol Abuse & Alcoholism. Springer-Verlag, 1990,
3-21 [0090]

 
 
16

--------------------------------------------------------------------------------


 
EP 1 681 057 B1

 
·  
Opioids Modulate Rats’ Intake of Alcoholic Beverag­es. C.L. HUBBELL ; L.D. REID.
Opioids, Bulimia, and Alcohol Abuse & Alcoholism. Springer-Verlag, 1990, 145-174
[0090]

 
·  
Using Drugs to Manage Binge-Eating among Obese and Normal Weight Patients.
S.A.ALGER ; M.J.SCHWALBERG ; J.M. BIGAOUTTE ; L.J. HOWARD ; L.D. REID. Opioids,
Bulimia, and Alcohol Abuse & Alcoholism. Springer-Verlag, 1990, 131-142 [0090]

 
·  
Pharmacologic Treatment Of Binge Eating Disorder. W.P. CARTER ; J.I. HUDSON ;
J.K. LALONDE ; L. PINDYCK ; S.L. MCELROY ; H.G. POPE JR. Inter-national Journal
of Eating Disorders. 2003, vol. 34, S74-88 [0090]

 
·  
R. L. ATKINSON. Naloxone Decreases Food Intake in Obese Humans. Journal of
Clinical Endocrinology and Metabolism, 1982, vol. 55, 196-198 [0090]

 
·  
The Endogenous Opioidergic Systems. E.M.UNTERWALD ; R.S.ZUKIN. Opioids, Bulimia,
and Alcohol Abuse & Alcoholism. Springer-Verlag, 1990, 49-72 [0090]

 
·  
J. H. PARKES ; J.D.SINCLAIR. Reduction of Alco­hol Drinking and Upregulation of
Opioid Receptors by Oral Naltrexone in AA Rats. Alcohol, 2000, vol. 21, 215-221
[0090]

 
·  
Potential Toxicities of High Doses of Naltrexone in Patients with Appetitive
Disorders. C.J. MORGAN ; T.R. KOSTEN. Opioids, Bulimia, and Alcohol Abuse &
Alcoholism. Springer-Verlag, 1990, 261-273 [0090]

 
·  
A. S. LEVINE ; S. S. MURRAY ; J. KNEIP ; M. GRACE ; J. E. MORLEY. Flavor
Enhances the An­tidipsogenic Effect of Naloxone. Physiology and Be­havior, 1982,
vol. 28, 23-25 [0090]

 
·  
J.D. SINCLAIR ; R.J.SENTER. Increased prefer­ence for ethanol in rats following
alcohol deprivation. Psychonomic Science, 1967, vol. 8, 11-12 [0090]

 
   ·
M. KORNET ; C. GOOSEN ; J.M. VAN REE. The Effect of Naltrexone on Alcohol
Consumption after Alcohol Deprivation in Rhesus Monkeys. Abstracts of the XXth
Nordic Meeting on Biological Alcohol Re-search, 13 May 1990 [0090]

 
·  
J.A. KASSETT ; H.E. GWIRTSMAN ; W.H. KAYE ; H.A. BRANDT ; D.C. JIMERSON. Pattern
of Onset of Bulimic Symptoms in Anorexia Nervosa. American Journal of
Psychiatry, 1988, vol. 145, 1287-1288 [0090]

 
·  
E.D. LUBY ; M.A. MARRAZZI ; J. KINZIE. Case Re-ports: Treatment of Chronic
Anorexia Nervosa with Opiate Blockade. Journal of Clinical Psychopharma­colgy,
1987, vol. 7, 52-53 [0090]

 
·  
M.A. MARRAZZI ; E.D. LUBY. An Auto-Addiction Opioid Model of Chronic Anorexia
Nervosa. Interna­tional Journal of Eating Disorders, 1986, vol. 5, 191-208
[0090]

 
·  
R. PANCHAGNULA ; P.S. SALVE ; N.S. THOMAS ; A.K. JAIN ; P. RAMARAO. Transdermal
Delivery of Naloxone: Effect of Water, Propylene Gly­col, Ethanol and Their
Binary Combinations on Per­meation Through Rat Skin. International Journal of
Pharmacology, 2001, vol. 219, 95-105 [0090]

 
·  
N. LOIMER ; P. HOFMANN ; H.R. CHAUDHRY. Na­sal Administration of Naloxone is as
Effective as the Intravenous Route in Opiate Addicts. International Journal of
Addictions, 1994, vol. 29, 819-827 [0090]

 
·  
K.S. KENDLER ; C. MACLEAN ; M. NEALE ; R. KESSLER ; A. HEATH ; L. EAVES. The
Genetic Ep­idemiology of Bulimia Nervosa. American Journal of Psychiatry, 1991,
vol. 148, 1627-1637 [0090]

 
·  
J.D. SINCLAIR ; L. VILAMO ; B. JAKOBSON. Se­lective Extinction of Alcohol
Drinking in Rats with De-creasing Doses of Opioid Antagonists. Alcoholism:
Clinical and Experimental Research, 1994, vol. 18, 489 [0090]

 
 
17

--------------------------------------------------------------------------------
